Citation Nr: 1025607
Decision Date: 07/09/10	Archive Date: 09/09/10

DOCKET NO. 08-11 040                       DATE JUL 09 2010 

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas 

THE ISSUES 

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine. 

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the cervical spine. 

REPRESENTATION 

Appellant represented by: Texas Veterans Commission 

ATTORNEY FOR THE BOARD 

T. M. Gillett, Associate Counsel 

INTRODUCTION 

The Veteran had active service from July 1980 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that on the decisions of record during the pendency of this appeal, the RO classified the Veteran's claims as one single issue, specifically a request to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar and cervical spines (Emphasis added). The Board notes that these are two separate issues, as noted above. However, the Board notes that the RO, despite their classification, actually adjudicated the evidence regarding each of these matters in separate rating decisions. For example, in a May 2007 rating decision, the RO, in pertinent part, addressed the evidence regarding the Veteran's lumbar disorder, especially an April 2007 VA medical examination report regarding the lumbar spine. Having found new and material evidence regarding the Veteran's lumbar spine disorder, the RO reopened the claim and subsequently denied it. Subsequently, in a July 2007 rating decision, the RO considered evidence submitted regarding the Veteran's cervical spine disorder. Finding that new and material evidence had not been submitted, the RO did not reopen the Veteran's claim. As such, this appeal arises from a May 2007 rating decision, reopening the Veteran's claim for entitlement for a lumbar spine disorder based on new and material evidence, and denying the claim; and from a July 2007 rating decision, denying entitlement to reopen a claim for service connection for a cervical spine disorder based on a lack of new and material evidence. Further procedural errors regarding the RO's handling of the Veteran's claim for service connection for a lumbar spine disorder will be addressed in the remand portion of this document. 

The issues of service connection for degenerative disc disease of the cervical and lumbar spines, respectively, are addressed in the REMAND portion of the decision 

- 2 - 

below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. A September 1998 RO rating decision denied the Veteran's original claim for service connection for degenerative joint disease of the lumbar spine. 

2. A January 2006 decision of the Board of Veterans' Appeals denied the Veteran's original claim for service connection for degenerative joint disease of the cervical spine. 

3. Evidence received since the last final decisions regarding the Veteran's claims for entitlement to service connection for degenerative joint disease of the cervical spine and lumbar spine were not previously submitted to agency decisionmakers, relate to unestablished facts necessary to substantiate the respective claims seeking service connection for lumbar and cervical spine disorders, and raise a reasonable possibility of substantiating the claims. 

CONCLUSIONS OF LAW 

1. New and material evidence has been received, and the claim of service connection for degenerative joint disease of the lumbar spine is reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009). 

2. New and material evidence has been received, and the claim of service connection for degenerative joint disease of the cervical spine is reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009). 

- 3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009). The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, the VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. PeLegrini v. Principi, 18 Vet. App. 112 (2004). 

Inasmuch as the determination below constitutes a full grant of the Veteran's requests to reopen his claims for service connection for degenerative joint disease of the lumbar and cervical spines, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice timing or content is harmless. Accordingly, the Board will address the merits of the claims. 

New and Material Evidence 

a. FactuaL Background. Historically, the Veteran's claim for service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected thoracic spine disorder, was denied by the RO in a September 1998 rating decision. Additionally, the Veteran's claim for service connection for 

- 4 - 

degenerative joint disease of the cervical spine, to include as secondary to service-connected thoracic spine disorder, was denied by the Board in a merits decision issued in January 2006. In the respective decisions, the VA noted that the preponderance of evidence indicated that the Veteran's spine disorders were not caused or aggravated by service, and that they also were not caused or aggravated by the Veteran's service-connected thoracic spine disorder. 

Regarding the Veteran's lumbar spine disorder, evidence submitted since the September 1998 rating decision includes VA treatment records, private treatment records, and a VA examination report. The Board notes several records indicating treatment for the Veteran's lumbar spine during the period from September 1998 through the present. Of most import, the Board notes that, in an October 2003 private treatment record, Dr. J.B. (initials used to protect privacy) stated that the Veteran had significant complaints of lumbar pain since service which occurred during service. The diagnosis was apparent lumbar facet pain and sacroiliitis. Also, in an August 2004 private treatment letter, authored by Dr. A.P., the examiner indicated that the Veteran's low back pain existed prior to his entrance into service. In support of this finding, the examiner stated that a review of the Veteran's records indicated that he had groin pain extending to the gluteus maximus since 1978; and low back pain since college. 

Reviewing the evidence submitted prior to the January 2006 Board decision, the service treatment records show multiple complaints of neck pain during service beginning in July 1980. A July 1980 service treatment record noted that the Veteran reported experiencing neck pain for the previous two years. A September 1980 service treatment report noted that cervical spine X-rays taken at that time were interpreted as being normal. The diagnosis was strain. A December 1980 service treatment record noted a diagnosis of back strain and muscle spasms in the neck. The Veteran was provided physical therapy for this condition. A subsequent treatment report reflected a possible lower cervical facet problem. He was seen again in January 1981 for complaints of constant neck pain. The clinician also noted that the Veteran's neck was feeling better. A March 1981 discharge examination report is negative for any findings attributable to a cervical spine disability. 

- 5 - 

Private post-service treatment reports dated in July 1991 reflect that the Veteran was being treated for a whiplash injury that he incurred in a motor vehicle accident in October 1990. He was taken to the emergency room following the motor vehicle accident. He was diagnosed with chronic lumbar and cervical strain. The records reflect that he stopped working following the motor vehicle accident. 

In a disability report submitted to the Social Security Administration (SSA), the Veteran indicated that he had developed neck and low back pain as a result of the October 1990 motor vehicle accident. 

In July 1992, the Veteran was diagnosed with degenerative disc disease of the cervical and lumbar spine with chronic neck and low back pain. An MRI of the cervical spine performed in June 1993 revealed a mild compression fracture of C5-6, age undetermined. In October 1998, he was diagnosed with arthritis of the neck. 

According to June 2001 private treatment records, the Veteran was seen for chronic neck and back pain. He related that the pain originated in service. 

A June 2000 letter from the Veteran's private chiropractor noted that the Veteran was being treated for spinal dysfunction. The chiropractor stated that the Veteran's disorder was not diagnosed until 1993. He opined that had treatment been made available to the Veteran when his complaints originated during service, his disorder would not have progressed as far as it has. 

A July 2000 letter from the Veteran's private physical therapist noted that she had treated him since 1984. The physical therapist stated that with decreased mobility in his thoracic spine an increased load would be placed on his neck. She also noted the service-connected Scheuermann's disease could have involved the Veteran's neck. A November 2000 private treatment note refers to increased pain in the Veteran's neck and back. The physician noted that the Veteran's Scheuermann's disease was a progressive problem. 

- 6 - 

In May 2002, the Veteran submitted a statement wherein he contended that his back and neck conditions were aggravated by active service. In support of his claim he submitted a May 2002 letter from his private physician that provided that it was her opinion that the Veteran had Scheuermann's disease prior to entering service, and that service likely exacerbated his pre-existing condition. 

A September 2002 VA examination report noted that the examiner reviewed the Veteran's claims folder. He indicated that the Veteran's prior records showed evidence of bulging discs in the cervical spine that would not likely be secondary to the Scheuermann's disease, but rather secondary to a motor vehicle accident. He stated that "confirmation of what we are dealing with here could well await the reports of the X- rays and imaging studies ordered today." The Board notes that such studies were conducted, but no further comments regarding such studies are noted in the record. 

In May 2003 the Veteran submitted a statement wherein he argued that the neck condition pre-existed service and was aggravated therein. He further stated that he suffered from degenerative disc disease during service, but the clinicians had misdiagnosed this at the time. 

Private treatment records from 2003 reflect continued treatment for cervical degenerative disease. The Veteran reported that his complaints originated during military service and were exacerbated by a motor vehicle accident in April 2002. In April 2003, the Veteran's private physician, Dr. J.8., (Initials used to protect privacy) attributed the Veteran's cervical spine disorder to an April 2002 motor vehicle accident. Thereafter, in an October 2003 report, Dr. J.B. attributed the Veteran's cervical spine disorder to both military service and a motor vehicle accident. 

The Veteran testified before the Board at a videoconference hearing held in January 2004. He stated that he visited his private physician monthly for treatment related to his cervical spine. The Veteran related that certain incidents that occurred during service contributed to his condition, to include being hit several times during 

- 7 - 

combat training and having a recruit fall on top of him. The Veteran indicated that he sought treatment for his neck pain during service. 

Pursuant to a Board remand, the Veteran underwent a VA examination in September 2003. The Veteran complained of neck pain developing during basic training and aggravated by an automobile accident in 1990. An MRI of the cervical spine revealed suggestive disease of C5 and C6. Following an examination of the Veteran, the examiner provided an impression of chronic neck pain with associated abnormal MRI in 2003. The examiner noted that there was no evidence of nerve root entrapment. The examiner indicated having reviewed the Veteran's case file in preparation for the examination. 

An October 2003 private medical report reflects a diagnosis of cervical degenerative disc disease, continued neck pain status post-motor vehicle accident/military injury. A July 2004 private medical report showed evidence of treatment with intra-articular injections to the cervical spine. He was diagnosed with cervical spondylosis and cervical pain. 

In September 2004, the examiner who performed the September 2003 VA examination prepared an addendum to the examination report. He opined that the Veteran's currently diagnosed cervical spine disorder less likely than not originated in service or was aggravated therein, nor was it aggravated by the service connected thoracic spine disorder. The examiner indicated having reviewed the Veteran's case fife in preparation for the addendum report. 

The Veteran's chiropractor prepared a September 2005 private medical report wherein he noted a history that the Veteran had been injured in service. He opined that the service-connected Scheuermann's disease was linked to his neck pain. The Veteran's chiropractor submitted another statement in October 2005 wherein he indicated having seen the Veteran's prior treatment records and based on scientific evidence found in a medical treatise, he would recommend disability for the areas affected by Scheuermann's disease, to include the neck. In statements submitted by the Veteran in November 2005, he claimed entitlement to service connection for his neck condition as secondary to the service connected Scheuermann's disease. 

- 8 - 

Reviewing the relevant evidence submitted since the January 2006 Board decision, in a March 2006 letter, Dr. J.B. stated that the Veteran's cervical spine disorder could have been created and/or aggravated by the Veteran's service. In support of this, the examiner stated that, in reviewing a December 2005 MRI of the cervical spine, he noted osteophytes at C3-4, C4-5, and C5-6. The examiner noted that these were the kind of findings that were commonly aggravated, exacerbated, accelerated and/or activated by accidents and/or vigorous activity. In conclusion, the examiner noted that it was "more likely than not that the Veteran's cervical complaints [we]re related to his ... service in this way." 

b. Law and Regulations. Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7l04(b), 7105(c). However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened. See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every 

- 9 - 

case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102. 

c. Analysis. As noted above, in January 2006, the Board denied the Veteran's claim for service connection for a cervical spine disorder, because the preponderance of the evidence indicated that the disorder was not caused or aggravated by his service. As such, for evidence to be new and material, it would have to tend to show otherwise, i.e., that the disorder was caused or aggravated by service. 

Reviewing the objective medical evidence submitted since January 2006, specifically the March 2006 letter, Dr. J.B. wrote that he had reviewed an MRI and noted damage to the osteophytes in the Veteran's cervical spine. He indicated that these were the kind of findings that were commonly aggravated, exacerbated, accelerated and/or activated by accidents and/or vigorous activity. In conclusion, the examiner noted that it was "more likely than not that the Veteran's cervical complaints [we]re related to his ... service in this way." 

When taken at face value, as is required when determining solely whether to reopen a previously denied claim, the Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Specifically, this is a medical opinion, based on clinical evidence, indicating that it is more likely than not that the Veteran's cervical spine disorder is related to service. Accordingly, the evidence is new and material and the claim of entitlement to service connection for degenerative joint disease of the cervical spine must be reopened. 

- 10- 

ORDER 

The appeal seeking to reopen a claim of service connection for service connection for degenerative disc disease of the cervical spine is granted. 

REMAND 

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits. 38 C.F.R. § 19.9 (2009). 

The Board finds that, in adjudicating this claim, the RO made procedural errors requiring further development of the Veteran's claim for service connection for a lumbar spine disorder. In a September 1998 rating decision, the RO denied a claim for service connection for degenerative disc disease 0 f the cervical, thoracic, and lumbar spine. The Veteran appealed the decision, but withdrew his request for service connection for the lumbar spine during the pendency of his appeal. (June 2000 Decision Review Officer (ORO) Hearing Transcript, p. 5). As such, the September 1998 rating decision denying service connection for a lumbar spine disorder is considered final. 38 U.S.C.A. § 7105. 

In a May 3, 2007 rating decision, the RO indicated that it was deciding whether new and material evidence had been provided since the last denial of the Veteran's claim regarding service connection for degenerative joint disease of the cervical and lumbar spine. In reviewing the evidence, the RO found that new and material evidence, in the form of an April 2007 VA medical examination report, had been submitted and that the Veteran's claim for service connection was reopened. The Board notes that the April 2007 VA medical examination report included an examination and opinion regarding possible service connection for the lumbar spine, but did not include discussion of any disorder of the cervical spine. Having found new and material evidence regarding the Veteran's lumbar spine, the RO reviewed the record and denied the Veteran's claim. 

- 11 - 

In making a May 2 I , 2007 rating decision, the RO admitted that it did not review an April 2007 statement, attacking the findings of the April 2007 VA medical examination report, in making its May 3, 2007 decision. However, in the May 2007 decision, the RO stated that because the April 2007 statement was not to be new and material, and indicated, therefore, that they would not reopen the Veteran's claim for service connection. The Board notes that, in stating as much, the RO failed to note that evidence submitted prior to the May 3, 2007 rating decision was already deemed sufficient to allow for the reopening of the Veteran's claim for service connection for a lumbar disorder. 

Subsequently, after the Veteran tiled a Notice of Disagreement regarding the denial of service connection for lumbar spine disorder, a claim already deemed reopened in the May 3, 2007 rating decision. In October 2007, the RO issued a Statement of the Case (SOC). In this SOC, the RO again did not mention the May 3, 2007 rating decision or the evidence used as a basis for reopening the claim for a lumbar spine disorder. Instead, the RO essentially discussed whether new and material evidence had been submitted pertaining to the Veteran's cervical spine disorder, and, finding this evidence to be insufficient, denied the Veteran's request to reopen. In a May 2008 Supplemental Statement of the Case (SSOC), the RO, in part, reviewed evidence submitted regarding the Veteran's lumbar spine disorder since the October 2007 SOC, but, again, indicated that new and material evidence had not been submitted to reopen the claim. In fact, the RO, despite reopening the Veteran's claim for service connection for the lumbar spine in the May 3, 2007 rating decision from which this appeal arises, has not issued an SOC re-evaluating this reopened claim on the basis of the entire record, to include evidence submitted thereafter. Accordingly, the Board is required to remand this issue to the RO for the issuance of an SOC regarding the Veteran's already reopened claim for service connection for a lumbar spine disorder. See Man/icon v. West, 12 Vet. App. 238 (1999). 

As noted above, there is sufficient evidence of record to allow for the reopening of the Veteran's claim for service connection for degenerative joint disease of the cervical spine. As such, a remand is necessary for the RO to review this reopened claim. 

- 12 - 

Accordingly, the case is REMANDED for the following action: 

1. The AMC/RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements. 

2. Regarding the issue of entitlement to service connection for degenerative disc disease of the lumbar spine, the AMC/RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case (SOC), evaluating the Veteran's reopened claim on the basis of all evidence of record. The Veteran should be advised that in order to complete his appeal on this and only issue (if he so desires), he will have to file a timely substantive appeal. 

3. The AMC/RO should re-evaluate the Veteran's claim for service connection for degenerative disc disease of the cervical spine. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

- 13 - 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 
 
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals 

- 14  



